DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilder et al (10,463,255).
As to claim 1, Wilder et al disclose (fig. 3A) a light emitter (300) comprising: a substrate (305), (column 8, lines 65-column 9, lines 1-8); (fig. 3b & fig. 3C) a driving section (317, 319) provided on the substrate (305); a light source (315a, 315b, 315c, 315e) that is provided on the substrate (305) and is driven by the driving section (317, 319), (column 10, lines 38-67, column 11, lines 1-12); a cover section (transparent cover), (column 3, lines 10-19) through which light (light) emitted (emit) from the light source (315a, 315b, 315c, 315e) is transmitted and that is disposed in an optical axial direction (optical direction), (column 9, lines 12-13) of the light source (315a, 315b, 315c, 315e), (column 9, lines 7-13); and a support section (310) that is provided on a part (PCB) of the substrate (305) excluding a part (area, bolt circle, planar configuration) between the driving section (317, 319) and the light source (315a, 315b, 315c, 315e) and supports the cover section (transparent cover), (column 10, lines 38-67, column 11, lines 1-12).
As to claim 2, Wilder et al disclose (fig. 3A) the light emitter (300) wherein the light source (315a, 315b, 315c, 315e) includes a plurality of light emitting elements (LEDs, light emitting devices), (column 10, lines 8-9), the cover section (transparent cover) is a diffusion plate (330) that diffuses (diffusion characteristics) and transmits light (light) emitted (emitted) from the light emitting elements (315a, 315b, 315c, 315e), and an end portion (glass) of the cover section (transparent cover) on a side on which the support section (310) for the cover section (330) is not provided is set to transmit light (light) with an emission intensity of 50% (50% transmission) or higher (70%) from the light emitting element (315a, 315b, 315c, 315e) disposed at an end portion (area) on the side on which the support section (310) is not provided in the light source (315a, 315b, 315c, 315e), (column 12, lines 1-19).
As to claim 3, Wilder et al disclose (fig. 3A) the light emitter (300) wherein the end portion (glass) of the cover section (transparent cover) on the side on which the support section (310) for the cover section (330) is not provided is set to transmit light (light) with an emission intensity of 0.1% or higher (30% to 70%) from the light emitting element (315a, 315b, 315c, 315e) disposed at the end portion (glass) on the side on which the support section (310) is not provided in the light source (315a, 315b, 315c, 315e), (column 12, lines 1-19).
As to claim 4, Wilder et al disclose (fig. 3A) the light emitter (300) wherein the cover section (transparent cover) covers at least a part of a surface (area, planar configuration) of the driving section (317, 319), (column 10, lines 18-67).
As to claim 5, Wilder et al disclose (fig. 3A) the light emitter (300) wherein the substrate (305) includes a circuit member (310) that is not covered with the cover section (transparent cover) on the substrate (305) in addition to the driving section (317, 319), (column 10, lines 38-67).
As to claim 6, Wilder et al disclose (fig. 3A) the light emitter (300) wherein the support section (310) is a wall (340) disposed so as to surround the light source (315a, 315b, 315c, 315e) and the driving section (317, 319), (column 12, lines 27-66). 
As to claim 7, Wilder et al disclose (fig. 3A) the light emitter (300) further comprising: a blocking section (inner surface wall) that is provided to extend from the wall (340) of the support section (310) on the driving section side (317, 319) toward the light source side (315a, 315b, 315c, 315e) and to block the transmission (transmission) of the light (light), (column 12, lines 27-66).
As to claim 8, Wilder et al disclose (fig. 3A) the light emitter (300) wherein the blocking section (inner surface wall) and the support section (310) are formed as a single member (320), (column 12, lines 27-66).
As to claim 9, Wilder et al disclose (fig. 3A) the light emitter (300) further comprising: a beam portion (barrel 340 tapered cross-section length L1 illustrated in figure 5), (column 12, lines 54-66) that is provided on the end portion side (glass) of the cover section (transparent cover or 330) on (fig. 3C) the driving section side (317, 319) to extend from the cover section side (transparent cover or 330) toward the driving section side (317, 319), (column 9, lines .
As to claim 10, Wilder et al disclose (fig. 3A) the light emitter (300) wherein the beam portion (barrel 340 tapered cross-section length L1 illustrated in figure 5), (column 12, lines 54-66)) is provided to be in contact with a surface of the driving section (371, 319), (column 10, lines 38-67, column 12, lines 54-66).
As to claim 11, Wilder et al disclose (fig. 3A) the light emitter (300) wherein the beam portion (barrel 340 tapered cross-section length L1 illustrated in figure 5), (column 12, lines 54-66) includes a member (barrel 340 inner wall) that blocks the transmission (transmission) of the light (light) from the light source (315a, 315b, 315c, 315e), (column 12, lines 54-66).
As to claim 12, Wilder et al disclose (fig. 3A) the light emitter (300) wherein the beam portion (barrel 340 tapered cross-section length L1 illustrated in figure 5), (column 12, lines 54-66) and the support section (310) are formed as a single member (house, enclosure), (column 13, lines 26-41).
As to claim 13, Wilder et al disclose (fig. 3A) the light emitter (300) wherein the support section (310) is formed as a single member (sub-mount), (column 10, lines 38-67).
As to claim 14, Wilder et al disclose (fig. 3A) a light emitter (300) comprising: a substrate (305), (column 8, lines 65-column 9, lines 1-8); (fig. 3b & fig. 3C) a driving section (317, 319) provided on the substrate (305); a light source (315a, 315b, 315c, 315e) that is provided on the substrate (305) and is driven by the driving section (317, 319), (column 10, lines 38-67, column 11, lines 1-12); a cover section (transparent cover), (column 3, lines 10-19) through which light (light) emitted (emit) from the light source (315a, 315b, 315c, 315e) is transmitted and that is disposed in an optical axial direction (optical direction), ( abstract, column 9, lines 12-13) of the light source (315a, 315b, 315c, 315e), (column 9, lines 7-13); and a support section (310) that is provided on the substrate (305), has a part (area, bolt circle, planar configuration) that is located between the driving section (317, 319) and the light source (315a, 315b, 315c, 315e) and thinner than other parts (320), and supports the cover section (transparent cover), (column 10, lines 38-67, column 11, lines 1-12).
 As to claim 15, Wilder et al disclose (fig. 3A) a light emitting device (300) comprising: the light emitter (315a, 315b, 315c, 315e), (column 9, lines 7-13); and a housing (340), (column 13, lines 25-41) that accommodates the light emitter (315a, 315b, 315c, 315e), wherein the cover section (330 transparent cover) of the light emitter (315a, 315b, 315c, 315e) is a diffusion plate (330), (column 11, lines 54-67), and the housing (340) includes a transmission section plate (glass) that transmits light (light) generated by diffusing light (diffusion characteristics) from the light source (315a, 315b, 315c, 315e) in the light emitter (315a, 315b, 315c, 315e) with the diffusion plate (330) as the cover section (transparent cover), (column 11, lines 54-67, column 12, lines 1-16).
As to claim 16, Wilder et al disclose (fig. 3A) the light emitting device (300) wherein (fig. 5) a distance (L2) between the light source (315a, 315b, 315c, 315e) and the driving section (317, 319) in the light emitter (300) is smaller than a distance (L1) between the light source (315a, 315b, 315c, 315e) and the transmission section plate (glass 330), (column 12, lines 54-66).
As to claim 17, Wilder et al disclose (fig. 2A) an optical device (200) comprising: the light emitter (optical source) and a light receiving section (204) that receives light (light) that is emitted from the light source (202) in the light emitter (optical source) and reflected by a measurement target (subject, patient), wherein the light receiving section (204) outputs a signal (output signals) that corresponds to time from emission of the light (light) from the light source (202) to reception of the light (light) by the light receiving section (204), (column 8, lines 53-64). 
As to claim 18, Wilder et al disclose (fig. 1) an information processing apparatus (100) comprising: the optical device (106) and a shape specifying section (108) that specifies a three-dimensional shape (images) of the measurement target (patient, subject) based on light (light) emitted from the light source (optical sources) in the optical device (106), reflected by the measurement target (medical patient), and received by the light receiving section (204) in the optical device (200), (column 7, lines 20-46).
As to claim 19, Wilder et al disclose (fig. 2A) the information processing apparatus (100) further comprising an authentication processing section (one or more processors) that performs authentication processing (signal processing) for use of the apparatus (100) based on a result (collected data) of specifying by the shape specifying section (108), (column 7, lines 20-46).
Conclusion
23. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON J WILLIAMS whose telephone number is (571)272-8538. The examiner can normally be reached M-F 8 a.m.-5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DON J WILLIAMS/Examiner, Art Unit 2878      





/GEORGIA Y EPPS/Supervisory Patent Examiner, Art Unit 2878